RESOLUCIÓN
En virtud del poder inherente del Tribunal Supremo de Puerto Rico para regular el ejercicio de la abogacía y al amparo de la Regla 8 del Reglamento de Educación Jurí-dica Continua aprobado el 30 de junio de 1998, según en-mendado, 4 LPRA Ap. XVII-D, se nombran a los y las pro-fesionales del Derecho siguientes como miembros de la Junta de Educación Continua, quienes rendirán sus servi-cios ad honorem:
Hon. Jorge L. Toledo Reyna
Hon. Gerardo A. Flores García
*289Hon. Franklin Avilés Santa
Ledo. José Lnis Miranda de Hostos
Ledo. José Antonio Fernández Jaquete
Ledo. Angel Cintrón García
Leda. Reina M. Tejeda Cordero
Leda. Arytza Martínez Rivera
El Hon. Franklin Avilés Santa y el Ledo. José Antonio Fernández Jaquete desempeñarán sus cargos por un tér-mino de cinco años. El Ledo. José Luis Miranda de Hostos y la Leda. Arytza Martínez Rivera desempeñarán sus car-gos por un término de cuatro años. Los honorables Jorge L. Toledo Reyna y Gerardo A. Flores García desempeñarán sus cargos por tres años. El Ledo. Ángel Cintrón García y la Leda. Reina M. Tejeda Cordero desempeñarán sus car-gos por dos años.
Finalmente, agradecemos el desempeño y los años de servicio que rindieron quienes formaron parte de la Junta de Educación Continua:
Dr. Efraín González Tejera, qepd
Hon. Luis Roberto Piñero González
Ledo. José Alberto Morales Rodríguez
Prof. Roberto Aponte Toro
Hon. Roberto José Sánchez Ramos
Leda. Tamara Sosa Pascual
Ledo. Mario R. Oronoz Rodríguez
Leda. Angélica Toro Lavergne
Leda. Carmen Mora Ruiz
Leda. María D. Trelles Hernández

Esta Resolución tendrá vigencia de inmediato. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Rodríguez Rodrí-guez no intervino. La Jueza Asociada Oronoz Rodríguez no intervino.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo